         Case 1:21-cr-00179-RCL Document 14 Filed 03/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :     DOCKET NO. 21-cr-00179 (RCL)
                     vs.                      :
                                              :
RACHEL MARIE POWELL                           :
                                              :




                            NOTICE OF APPEARANCE

       Kindly enter my appearance on behalf of Defendant, RACHEL MARIE POWELL, in the

above-referenced matter.



                                       Respectfully submitted:


                                       /s/ Michael J. Engle
                                       Michael J. Engle
                                       D.C. Bar No. 1619444
                                       Armstrong Teasdale, LLP
                                       2005 Market Street
                                       One Commerce Square, 29th Floor
                                       Philadelphia, PA 19103
                                       Tel: 267.780.2063
                                       ATTORNEY FOR DEFENDANT
